Citation Nr: 1041733	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for Dependency and Indemnification Compensation 
(DIC) benefits.

2.  Whether the appellant continuously cohabitated with the 
Veteran through the time of his death so as to be recognized as 
the Veteran's spouse for purposes of entitlement to DIC benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 1953.  
He died in April 2004.  The appellant claims she is his widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2004, the RO in San Juan denied entitlement to DIC 
benefits.  The appellant did not timely appeal that decision and 
therefore it became final.  See 38 U.S.C.A. § 7105.  In November 
2006, the appellant filed a claim for DIC benefits.  The RO 
adjudicated the claim as a claim of first instance.  However, as 
the claim had been previously denied in October 2004, the proper 
issue was whether new and material evidence had been submitted to 
reopen the claim for DIC benefits.  The issue has been 
recharacterized accordingly in the title sheet of the decision.   

A hearing in front of the undersigned was held in August 2010.  A 
transcript of the hearing has been associated with the claim 
file.  

The issue of whether the appellant can be recognized as the 
appellant's spouse for purposes of DIC benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2004 decision, the RO denied the appellant's 
claim for DIC.  The appellant was informed of the decision and 
she did not appeal.

2.  The evidence associated with the claim file subsequent to the 
RO's October 2004 rating decision is relevant and probative of 
the issue at hand.


CONCLUSIONS OF LAW

1.  The October 2004 decision which denied entitlement to DIC 
benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.160(d) (2010).

2.  Since the RO's October 2004 decision which denied entitlement 
to DIC benefits, new and material evidence has been received, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being reopened, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

Entitlement to service connection for DIC benefits was previously 
addressed and denied in an October 2004 decision.  The basis for 
the denial was that the appellant did not submit two VA Forms 21-
4171, Supporting Statement Regarding Marriage, from two other 
people as requested by the RO.  The appellant was informed of the 
decision and of her right to appeal.  However, she did not 
appeal.  When a claimant fails to timely appeal an RO decision 
denying her claim for benefits, that decision becomes final and 
can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006).  Except as provided by law, when a case or 
issue has been decided and an appeal has not been taken within 
the time prescribed by law, the case is closed, the matter is 
ended, and no further review is afforded.  However, pursuant to 
30 U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board notes that the applicable regulation requires that new 
and material evidence is evidence which has not been previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
appellant in developing the facts necessary for her claim has 
been satisfied.  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, when determining whether the appellant has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence of record at the time of the October 2004 denial 
included the Veteran's death certificate, the appellant's DIC 
claim of September 2004; a September 2004 Application for 
Survivor's Benefits; September 2004 answers to questions 
submitted by the RO regarding the appellant's marriage to the 
Veteran; a marriage certificate for the appellant and the 
Veteran; and two VA Forms 21-4171 signed by the appellant.   

Since the denial in 2004, evidence added to the record includes 
an October 2007 statement by the appellant wherein she states 
that she lived continuously with the Veteran until the time of 
his death; an October 2007 declaration of Status of dependents; a 
June 2009 lay statement from T.S., D.S., and S.S., the 
appellant's children, wherein they stated that the Veteran had 
said he would never give the appellant a divorce; and the 
appellant's testimony during the August 2010 hearing at which 
time she testified that the Veteran wanted to get back together 
after their separation and he did not want a divorce.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was evidence 
the appellant had been married to the Veteran and that they had 
separated prior to his death.  However, there were no lay 
statements regarding their marriage.  Submitted since the prior 
October 2004 denial is a lay statement from the appellant's 
children attesting to the fact that the Veteran did not want a 
divorce.  Additionally, at the hearing, the appellant testified 
the Veteran wanted to get back together.  This is new evidence 
which, if credible, would tend to establish that the appellant's 
and Veteran's separation prior to the Veteran's death may have 
been temporary.  This evidence is relevant and probative to the 
issue at hand.  Accordingly, the claim is reopened. 


ORDER

The request to reopen the claim for DIC benefits is granted.  


REMAND

As noted above, the claim for DIC benefits has been reopened.  In 
January 2008, the RO denied the appellant's claim for DIC 
benefits finding that the appellant had not continuously 
cohabitated with the Veteran prior to his death so as to be 
recognized as his surviving spouse.  

The term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and who 
has not remarried or (in the case not involving marriage) has not 
since the death of the veteran lived with another person and held 
himself or herself out openly to the public to be the spouse of 
such other person. 38 U.S.C.A. § 101.

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death, and (1) lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.

Under 38 C.F.R. § 3.53(a), the requirement that there be 
continuous cohabitation from the date of marriage to the date of 
death of the veteran will be considered as having been met when 
the evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.

In September 2004, the appellant submitted answer to questions 
provided by the RO regarding her marriage to the Veteran.  In one 
of the answers, the appellant stated that she had taken the 
Veteran to court to get him out of the house and that the judge 
had told the Veteran to support her.  The appellant's statement 
appears to indicate that there was some sort of court proceeding 
regarding the appellant's marriage to the Veteran.  The appellant 
has denied she and the Veteran were ever divorced.  However, if 
there were court proceedings regarding their marriage or 
separation, the same are relevant to the instant claim.  On 
remand, the RO should ask for clarification of the appellant's 
statement and request any identified documentation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she clarify whether there 
were any court proceedings regarding her 
marriage to the Veteran, i.e., whether 
there were any separation or divorce 
proceedings.  Specifically the RO should 
ask that the appellant clarify her 
statement of September 2004 where she 
stated she went to court to get the 
Veteran out of the house and that the 
judge said he had to support her.  If the 
appellant states that there were court 
proceedings regarding their separation, 
the RO should obtain and associate with 
the claim file any court pleadings and 
court orders associated with the same.  
All efforts to obtain clarification of 
this issue should be clearly documented by 
the RO.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit are not granted in full, the 
appellant and representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



(CONTINUED ON THE NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


